DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 1-15 are currently pending and are addressed below.

Examiner notes that the fundamentals of the rejection are based on the broadest reasonable interpretation of the claim language. Applicant is kindly invited to consider the reference as a whole. References are to be interpreted as by one of ordinary skill in the art rather than as by a novice. See MPEP 2141. Therefore, the relevant inquiry when interpreting a reference is not what the reference expressly discloses on its face but what the reference would teach or suggest to one of ordinary skill in the art.

Priority
1.	Acknowledgment is made of applicant's claim priority for foreign applications KR 10-2018-0010927, filed on 01/2/2018.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/29/2020, 04/16/2021 and 04/21/2022 are being considered by the examiner.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“outputter” in claims  10-11 and 14.
“inputter” in claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Upon reviewing the specification [0092-0093] and Fig. 2 describe the corresponding structure for the inputter and outputter.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

With regards to claim 1, line 10 and 10, line recite 14 “determining/determine a user state” It unclear for instance in claim 1 and 10 if applicant intends to introduce a new user state which is different than the one already claimed in claim 1, line 9 and 13, line 14 “a user state”, hence this limitation renders the claim to be indefinite.
With regards to claims 1 and 10,  claim 1, line 11 and claim 10, line 11 recite the limitation of “user data”. It unclear for instance in claims 1 and 10  if applicant intends to introduce a new user data which is different than the one already claimed in claim 1, line 5 and claim 10, line 6 “user data”, hence this limitation renders the claim to be indefinite.

With regards to claims 2 and 11, recite “ determining/determine, by the robot, a second user to determine  the user state” unclear and confusing, hence this limitation renders the claim to be indefinite.

With regards to claims  1- 2 and 10-11 recite “a representative reaction” lack of antecedent basis.

With regards to claims  3 and 12 recite “labeling/label user state” lack of antecedent basis.
With regards to claim 7 recite “the degree” lack of antecedent basis.

The claims 2-9 and 11-15 are dependent upon the independent claims 1 and 10 respectively are also rejected under 112 second paragraph by the fact that they are dependent upon the rejected claims 1 and 10.


Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 5-8, 10 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiya et al. US2001/0001318. 

10.	Regarding claims 1 and 10, Kamiya discloses a control method  and robot using an artificial intelligence model (see at least Fig. 1, 3 & 6), the robot comprising: 
an inputter (plurality of sensors that detect user data and input into model as shown in Fig. 3 see at least [¶ 18, 29 & 39] & Fig. 3&6); 
an outputter (display see at least [¶ 34] Fig. 3); and 
a processor (see at least [¶ 62-63] & Fig. 3)configured to: 
acquire user data related to at least one user through the inputter (acquire fascial/gesture see at least Fig. 3& 6); 
learn the artificial intelligence model to acquire a user state for each of the at least one user by inputting the user data related to the at least one user to the artificial intelligence model as learning data (the neural network as shown in Fig. 6 learning the via the data form the user interaction with robot based on user input data see at least [54-58] and Fig. 3 & 6); 
determine a representative reaction corresponding to the user state on the basis of the user data (the system recognizing reaction the user state based on the detected/input data see at least [¶ 18, 46, 55-66] and Fig. 6); and 
determine a user state of a first user by inputting input data to the artificial intelligence model based on user data related to the first user of the at least one user acquired as the input data through the inputter (as shown in Fig. 6 determine and generate emotional happy/angry use state based on inputted data see at least [¶ 54-58 ] and Fig. 6)
control the outputter to output a reaction the robot on the basis of a representative reaction corresponding to the determined user state (“ ……as information for performing emotional behaviors, …… ….related to the user's reaction obtained from the intention/emotional expression recognition unit 31.”controlling the robot behavior based of the user state see at least [¶ 58] and Fig. 6).

11.	Regarding claims 5 and 14. Kamiya discloses wherein the representative reaction is at least one of a facial expression reaction, a motion reaction, or a voice reaction, and the controlling of the robot further includes: determining a robot reaction corresponding to the representative reaction (voice and expression etc. see at least Fig. 6); and outputting the robot reaction (outputting robot emotions see at least Figs. 6-7) .
12.	Regarding claims 6 and 15, Kamiya discloses, further comprising: determining the user state by inputting acquired input data to the artificial intelligence model based on the input data acquired for the robot reaction (inputted data into the neural network model as shown in Fig. 6); and acquiring a character of the robot corresponding to the user state for the robot reaction (the system includes a robot pseudo-emotion model based on user state see at least [¶ 28 & 35-36] and Fig. 7).
13.	Regarding claim 7, Kamiya discloses wherein the character of the robot is determined according to the number of interactions with the user, the user state for the robot reaction, and the degree of completion of the robot reaction for the user reaction (robot pseudo -emotion model as shown in Fig. 7 see at least [¶ 46 & 52-53] &Fig. 7).
14.	Regarding claim 8. Kamiya discloses wherein the learning data is learning data including at least one of image data including a user, voice data including a user's voice, data about user's peripheral users, or data received from user's peripheral devices (facial, expression, gesture via camera  etc. see at least [ ¶ 29 ] and Figs. 6-7)

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claims 2-4, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Kamiya et al in view of Kim US20170339484.
18. 	Regarding claims 2 and 11. Kamiya discloses all the limitation of claims 1 and 11 as discussed above, Kamiya does not explicitly disclose wherein the processor is configured to: determine, by the robot, a second user to determine the user state among a plurality of users based on a plurality of user data for the plurality of users acquired as the input data; and determine the user state of the second user by inputting the input data to the artificial intelligence model based on user data related to the second user acquired as the input data, and control the outputter to output the reaction of the robot on the basis of a representative reaction corresponding to the determined user state.
However, Kim is directed to smart robotic device. Kim discloses a second user to determine the user state among a plurality of users based on a plurality of user data for the plurality of users acquired as the input data; and determine the user state of the second user by inputting the input data to the artificial intelligence model based on user data related to the second user acquired as the input data, and control the outputter to output the reaction of the robot on the basis of a representative reaction corresponding to the determined user state (multiple users database and determine the user state using the AI model and output reaction of the smart device/robot correspond the user state see at least [¶ 33-34, 55, 65 -66, 72 & 75 82 & 88] and Fig. 9-15). Therefore, from the teaching of Kim, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Kamiya to use the technique of determining the state of the second user and output reaction of the smart device/robot correspond the user state  similar to that of the teaching of Kim in order to accurately help or assist of the user.
19. 	Regarding claims 3 and 12. Kamiya discloses all the limitation of claims 1 and 10 as discussed above, Kamiya discloses the learning of the user state see at least [54-58] and Fig. 3 & 6), but Kamiya does not explicitly disclose wherein the learning of the user state includes: clustering a plurality of learning data into a plurality of clusters by inputting the plurality of learning data into the artificial intelligence model; and labeling user state corresponding to the plurality of clusters.
However, Kim is directed to smart robotic device. Kim discloses clustering a plurality of learning data into a plurality of clusters by inputting the plurality of learning data into the artificial intelligence model; and labeling user state corresponding to the plurality of clusters (clustering and labeling the user state see at least [¶ 33-34, 55, 65 -66, 72 & 75] and Fig. 9-16).  Therefore, from the teaching of Kim, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Kamiya to use the technique of clustering a plurality of learning data in the AI model and labeling the user state similar to that of the teaching of Kim in order to enhance the accuracy of the user state.
20. 	Regarding claims 4 and 13. Kamiya discloses all the limitation of claims 1 and 10 as discussed above, Kamiya furthermore discloses (the system recognizing reaction the user state based on the detected/input data see at least [¶ 18, 46, 55-66] and Fig. 6). but Kamiya does not explicitly disclose wherein the determining of the representative reaction includes: acquiring a variance value of learning data included in a cluster generated by the clustering; and determining a representative reaction of the cluster by analyzing the acquired variance value.
Kim discloses the determining of the representative reaction includes: acquiring a variance value of learning data included in a cluster generated by the clustering; and determining a representative reaction of the cluster by analyzing the acquired variance value (the  clustering (k-means) and the determine representative reaction based on the variance value, it is well known in the art to use variance value in the cluster and determine values/reaction/results based on the variance value  see  at least [¶ 65-66, 69, 72 & 75] and Figs. 9-16).  Therefore, from the teaching of Kim, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Kamiya to use the technique of determining the representative reaction of the cluster by analyzing the acquired variance value similar to that of the teaching of Kim in order to enhance the accuracy of the user state.
21. 	Regarding claim 9. Kamiya discloses all the limitation of claims 1 and 10 as discussed above, Kamiya furthermore, discloses wherein the artificial intelligence model is learned using unsupervised learning, and the unsupervised learning uses at least one of a K-mean clustering technique or a gaussian mixture model (GMM) technique (K-mean clustering technique or a gaussian mixture model (GMM) see at least [¶ 69& 72]).
Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667